Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, recitation that the “first narrow band light selected based on an absorption spectrum of a first characteristic substance” and the “second narrow band light selected based on an absorption spectrum of a second characteristic substance” is indefinite since it is not clear what structure allows for the first and second narrow band lights to be “selected” based on the absorption spectrum.  Instead, the selections of such lights (or the sources that provide such lights) appears to be a process step in making the apparatus.

As to claim 8, recitation that the illumination light spectrum “is mutually different in each observation mode” contradicts the definition of the observation modes defined in claim 1, wherein the first narrow band light is included in both observation modes, making the light spectrum overlapping between observation modes.
As to claim 17, recitation that the third narrow band light is “selected based on an absorption spectrum of a third characteristic substance” is indefinite since it is not clear what structure allows for the third narrow band light to be “selected” based on the absorption spectrum.  Instead, the selections of such light (or the source that provides such light) appears to be a process step in making the apparatus.
As to claim 24, it is not clear how defining a target characteristic substance between the first and second characteristic substance should be interpreted with respect to limiting the claim structure, especially since none of the characteristic substances are positively claimed.  It is not clear what is meant by the further focused characteristic substance being “between” the first and second characteristic substances.  In addition, “the other characteristic substance” lacks antecedent basis.  Furthermore, “narrow band light selected based on the target characteristic 
As to claim 25, it is unclear how this claim limits the endoscope apparatus since it is attempting to define substances which have not been positively recited as part of the invention (it is noted that the first substance, which appears from the specification to be a biological substance, e.g. hemoglobin, cannot be positively claimed as it is a biological substance).
Dependent claim inherit those defects.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-9, 11-13, 15, 17, 19, 20, and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriya (US 2015/0094530).
As to claim 1, Moriya discloses an endoscope apparatus comprising:
a light source (light source apparatus 11, Fig.2) configured to emit at least two kinds of narrow band light (includes light sources that emit blue (B) 20a, red (R) 20c, and green (G) 20b light bands, Fig.2) of first narrow band (e.g. B band) selected based on an absorption spectrum of a first characteristic substance (how or why it is “selected” is not structurally limiting), and second narrow band light (e.g. G band) selected based on an absorption spectrum of a second characteristic substance (how or why it is “selected” is not structurally limiting), wherein the first 
a processor (controller 32, light source controller 21, Fig.2) configured to control operation of the light source ([0064], [0065],[0085]), wherein in controlling operation of the light source, the processor is configured to switch between a one-substance observation mode to control the light source to emit the first narrow band light to perform observation of only the first characteristic substance (field sequential mode, B light emitted, Figs.8,9, [0071]), and a two-substance observation mode to control the light source to emit the first narrow band light and the second narrow band light simultaneously to perform observation of both the first characteristic substance and the second characteristic substance (simultaneous mode, B and G light (BL and GL) simultaneously emitted, Fig.8, [0071]).
	As to claim 2, Moriya further discloses an insertion section (16, Fig.2) configured to be inserted into an internal space of an observation 2 of 16G:\OLYMPUS\1373\36935Z\US_M03651\2021-02-02 NFOA\36935Z_20210202_NFOAResponse.docobject; an image sensor (either of 28, 29 or 30, Fig.2) provided at a distal end of the insertion section (Fig.2); wherein the processor is configured to process image information acquired by the image sensor ([0079]-[0080]); and control a display to display the image information processed ([0056]).
As to claim 3, the image sensor is configured to be controlled by the processor to: separately acquire first narrow band light image information that is image information acquired by the first narrow band light, and second narrow band light image information that is image information acquired by the second narrow band light, respectively (field sequential imaging mode, readout of odd and even fields constitute one frame for Bn light and one frame 
 	As to claim 4, the image sensor is configured to 3 of 16G:\OLYMPUS\1373\36935Z\US_M03651\2021-02-02 NFOA\36935Z_20210202_NFOAResponse.docseparately sense the first narrow band light image and the second narrow band light image (field sequential mode, separate readouts for both bands of light, Fig.9) wherein the image sensor comprises a first color pixel having a first color filter whose transmittance of the first narrow band light is higher than the transmittance of the second narrow band light, and a second color pixel having a second color filter whose transmittance of the second narrow band light is higher than the transmittance of the first narrow band light (G and B pixels in the three primary color image sensor 29, [0100]), and wherein the image sensor is configured to: acquire the first narrow band light image with the first color pixel; and acquire the second narrow band light image with the second color pixel ([0100]).
	As to claim 5, the image sensor comprises a primary color filter type image sensor having a color filter configured to separately sense light of at least three color ranges of the R range, the G range, and the B range, (three primary color image sensor 29, [0100]) and wherein, when a color pixel configured to separately acquire light of the R range is defined as an R pixel, a color pixel configured to separately acquire light of the G range is defined as a G pixel, and a color pixel configured to separately acquire light of the B range is defined as a B pixel, the image sensor is configured to separately acquire the first narrow band light image information and the second narrow band light image information with mutually different color pixels (acquires B and G images with corresponding pixels, [0100]).
sense light of at least three color ranges of an M (Magenta) range, a C (Cyan) range, and a Y (Yellow) range, and wherein, when a color pixel configured to separately acquire light of the M range is defined as an M pixel, a color pixel configured to separately acquire light of the C range is defined as a C pixel, and a color pixel configured to separately acquire light of the Y range is defined as a Y pixel, the processor 
	As to claim 7, the image sensor comprises  a monochrome type image sensor (monochromatic image sensor 30) configured to sense light of an entire visible range ([0077]), wherein the processor is configured to control the light source to emit the first narrow band light and the second narrow band light at different timings (field sequential mode, Fig.9), and wherein the image sensor is configured to separately acquire the first narrow band light image information and the second narrow band light image information by acquiring the first narrow band light image information and the second narrow band light image information respectively at different timings (note imaging timing in Fig.9).
	As to claim 8, the light source is configured to emit the illumination light whose spectrum is mutually different in each observation mode (one mode includes B light, the other includes B+G light, as set forth above).
	As to claim 9, the one-substance observation mode comprises two modes of a first one-substance observation mode for observing the first characteristic substance and a second one-
	As to claims 11 and 12, as best understood, since certain characteristic substances that are illuminated by light from the Moriya will have absorption peaks, absorption bottoms, and arbitrary reference values based on those ranges, the R, G and B wavelength bands of Moriya will include wavelengths in absorption peak ranges of the substances, depending on which substances are being specified.	
As to claim 13, the one-substance observation mode comprises two modes of a first one-substance observation mode for observing the first characteristic substance and a second one-substance observation mode for observing the second characteristic substance, (in field sequential narrow band mode, B light is emitted and then G light is emitted, as shown in Fig.9, each light emission constituting a “mode”) and wherein the processor is configured to control emission timings of the first narrow band light and the second narrow band light based on a wavelength relationship between the first narrow band light and the second narrow band light and spectral characteristics of the image sensor (light emission is timed so that Bn light is emitted first and then followed by the Gn light, Fig.9, [0098]) so that an image regarding the first characteristic substance and an image regarding the second characteristic substance obtained by the processor processing image information obtained in the two-substance observation mode are equivalent to image information obtained in the first one-substance observation mode and the image information obtained in the second one-substance observation mode, respectively (since 
	As to claim 15, the processor is configured to receive input for selecting a desired observation mode from the one-substance observation mode and the two-substance observation mode (receives input from mode selector switch 17a, [0058]).
	As to claim 17, the light source is configured to emit third narrow band light (red R, 20c, Fig.2) selected based on an absorption spectrum of a third characteristic substance (how or why it is “selected” is not structurally limiting), in addition to the first narrow band light and the second narrow band light, the third narrow band light being included in a color range of the other one of the R range, the G range, and the B range that is different from that of the first narrow band light and that of the second narrow band light, wherein the image sensor is configured to acquire third narrow band light image information, as image information of the third narrow band light, separately from the first narrow band light image information and the second narrow band light image information, and wherein the processor is configured to: process the third narrow band light image information independently from the first narrow band light image information and the second narrow band light image information; and control the display to display the third narrow band light image (R, B and G signals produced from the R, G and B pixel signals and displayed, [0100]-[0103]).
As to claim 19, the processor is configured to control the light source so that, in the one-substance observation mode, the light source emits plural kinds of narrow band light, each at least included in each of the three color ranges of the R range, the G range, and the B range, the plural kinds of narrow band light including the first narrow band light and the second narrow 
As to claim 20, wherein the processor is configured to receive an input for selecting a desired display mode from a plurality of display modes (receives input from mode selector switch 17a, [0058], the observation mode will dictate the display mode).
	As to claim 22, wherein the light source comprises semiconductor light sources (LEDs, [0062]), each of the semiconductor light sources comprising a narrow band semiconductor light source configured to directly emit desired narrow band light (R, G and B bands emitted).
	As to claim 23, the narrow band semiconductor light sources comprise a semiconductor laser light source configured to emit laser light (laser diodes LD can be used instead of the LEDs, [0124]).
	As to claim 24, as best understood, when a further focused characteristic substance between the first characteristic substance and the second characteristic substance is regarded as a target characteristic substance in the two-substance observation mode (defining a non-positively recited “target characteristic substance” is not given any weight, note 112(b) rejection above), the processor  is configured to control the light source so as to increase a quantity of narrow band light selected based on the target characteristic substance higher than a quantity of narrow band light selected based on the other characteristic substance (Moriya discloses that the light source can be controlled so as to control the relative intensities of each narrow band light, see [0090] and [0110]).
	As to claim 25, as best understood, the endoscope apparatus of Moriya is capable of illuminating and imaging any characteristic substances in the field of view.

Allowable Subject Matter
Claims 14, 16, 18 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references show at least one feature specified in the claims:
US 20070016077 A1	Nakaoka; Masaya et al.
US 20150087903 A1	KURAMOTO; Masayuki
US 20120130166 A1	NISHIMURA; Yoshiro et al.
US 20120271103 A1	GONO; Takaaki et al.
US 20130113911 A1	Hanano; Kazunari et al.
US 20120082446 A1	Kumai; Katsunori
US 7658710 B2	Ueno; Hitoshi et al.
US 20110237915 A1	YAMAGUCHI; Hiroshi
US 20150022647 A1	TAKEI; Shunji et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795